DETAILED ACTION
This action is in response to the Applicant Response filed 17 September 2021 for application 15/793,455 filed 25 October 2017.
Claims 1-20 are currently amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the drawings have been fully considered and, in light of the amendments to specification and the drawings, are partially persuasive. Several objections still remain and are, therefore, maintained as noted below.

Applicant’s arguments regarding the objections to the specification have been fully considered and, in light of the amendments to specification, are persuasive. However, in light of the amendments to the specification, new objections have arisen as noted below.

Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to claims, are persuasive. However, in light of the amendments to the claims, new objections have arisen as noted below.

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive.
Applicant argues that the amended limitation of “generating, by the processing circuitry, a product of each of the plurality of matrix pairs to produce a linear transformation matrix, the linear transformation matrix producing, from a data item, an approximated feature vector for input into the kernel-based machine learning classifier to perform classification operations on the data item” [emphasis added by applicant] integrates the abstract idea into a practical application. 
Examiner respectfully disagrees. The language of this limitation simply produces an approximated feature vector. There is no integration into a practical application. The language of “for input into the kernel-based machine learning classifier to perform classification operations on the data item” identifies, at best, an intended use of the approximated feature vector. From this language, there is no evidence that the approximated feature vector is actually used as an input of that a classification operation is performed on the data item.
For at least these reasons, the 35 U.S.C. 101 rejections of claims 1-20 are maintained.

Applicant has failed to address the 35 U.S.C. 112 rejections of claims 5-6, 12-13, 19-20. Therefore, the 35 U.S.C. 112 rejections of claims 5-6, 12-13, 19-20 are maintained.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 4, 400
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 

Specification
The disclosure is objected to because of the following informalities:
¶0024, lines 1-2, orthogonal matrix data 132 should read “orthogonal matrix data 134”
¶0024, line 2, orthogonal matrix data 132 should read “orthogonal matrix data 134”
¶0060 – Paragraph discusses racks (758a-758n) which include processors, rack switches (758a-758n) which interconnect processors and switch (778). It is unclear whether these are all the same or different components, particularly the rack and rack switches which have the same reference numbers
Appropriate correction is required.
	
Claim Objections
Claims 4, 11, 18 are objected to because of the following informalities:
Claim 4, line 5, a datum should read “the data item”
Claim 11, line 6, a datum should read “the data item”
Claim 18, line 6, a datum should read “the data item”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of generating ... a plurality of diagonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually creating a set of diagonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the diagonal matrices. This merely provides more descriptive information about the data.
The limitation of producing ... a plurality of orthogonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being 
The limitation of for each of the plurality of diagonal matrices, forming ... a plurality of matrix pairs, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “forming” in the context of this claim encompasses the user manually combining one diagonal matrix and one orthogonal matrix to create a pair. As part of this mental process, the claim limitation provides additional information regarding the pair of matrices. This merely provides more descriptive information about the data.
The limitation of generating ... a product of each of the plurality of matrix pairs to produce a linear transformation matrix ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user simply combining the pair of matrices together.
The limitation of the linear transformation matrix producing, from a data item, an approximated feature vector ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “producing” in the context of this claim encompasses the user simply combining the linear transformation matrix and a data item input. As part of this mental process, the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – processing circuitry. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional element of processing circuitry amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 2 carries out the method of claim 1 but for the recitation of additional element(s) of wherein generating the product of each of the plurality of matrix pairs includes, for each of the plurality of diagonal matrices, right-multiplying the respective orthogonal matrix by that diagonal matrix. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – processing circuitry. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the order of the matrices when combined, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of processing circuitry and additional information regarding the order of the matrices when combined amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception 

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 3 carries out the method of claim 1 but for the recitation of additional element(s) of wherein producing the plurality of orthogonal matrices includes generating, as the respective orthogonal matrix, a Walsh-Hadamard matrix having a size based on a specified dimension of the data item. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – processing circuitry. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the orthogonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of processing circuitry and additional information regarding the orthogonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 3 is applicable here since claim 4 carries out the method of claim 3 but for the recitation of additional element(s) of wherein generating the Walsh-Hadamard matrix includes forming the Walsh-Hadamard matrix having a dimension equal to the least power of two larger than the specified dimension of the data item. Additionally,
The limitation of multiplying the linear transformation matrix by a vector ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “multiplying” in the context of this claim encompasses the user manually combining a matrix and a vector through multiplication. As part of this mental process, the claim limitation provides additional 
The limitation of appending the vector with zeros ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “appending” in the context of this claim encompasses the user simply adding zeroes to the end of a vector. As part of this mental process, the claim limitation provides additional information regarding the vector. This merely provides more descriptive information about the data.
The limitation of performing an inner product calculation on each row of the linear transformation matrix and the zero-padded vector to produce an intermediate feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” in the context of this claim encompasses the user simply combining the matrix and vector with an inner product.
The limitation of removing elements from an end of the intermediate feature vector to produce a final feature vector ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “removing” in the context of this claim encompasses the user simply deleting values from the end of a resulting vector. As part of this mental process, the claim limitation provides additional information regarding the final vector. This merely provides more descriptive information about the data.

Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – processing circuitry. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the orthogonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of processing circuitry and additional information regarding the orthogonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 5 carries out the method of claim 1 but for the recitation of additional element(s) of wherein each of the non-diagonal elements of each of the plurality of diagonal matrices is equal to one of 1 and -1. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – processing circuitry. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the elements of the diagonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of processing circuitry and additional information regarding the elements of the diagonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic 

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 5 is applicable here since claim 6 carries out the method of claim 5 but for the recitation of additional element(s) of wherein the non-diagonal elements of each of the plurality of diagonal matrices are distributed according to a Rademacher distribution. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – processing circuitry. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the elements of the diagonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of processing circuitry and additional information regarding the elements of the diagonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 7 carries out the method of claim 1 but for the recitation of additional element(s) of wherein the plurality of diagonal matrices has at least two diagonal matrices. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – processing circuitry. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of processing circuitry and additional information regarding the set of diagonal matrices amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 8 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product configured to perform a method.
The limitation of generating a plurality of diagonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually creating a set of diagonal matrices. As part of this mental process, the 
The limitation of producing a plurality of orthogonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “producing” in the context of this claim encompasses the user manually creating a set of orthogonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the orthogonal matrices. This merely provides more descriptive information about the data.
The limitation of for each of the plurality of diagonal matrices, forming a plurality of matrix pairs, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “forming” in the context of this claim encompasses the user manually combining one diagonal matrix and one orthogonal matrix to create a pair. As part of this mental process, the claim limitation provides additional information regarding the pair of matrices. This merely provides more descriptive information about the data.
The limitation of generating a product of each of the plurality of matrix pairs to produce a linear transformation matrix ...
The limitation of the linear transformation matrix producing, from a data item, an approximated feature vector ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “producing” in the context of this claim encompasses the user simply combining the linear transformation matrix and a data item input. As part of this mental process, the claim limitation provides additional information regarding the approximated feature vector. This merely provides more descriptive information about the vector.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer program product, storage medium, code, processing circuitry. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer program product, storage medium, code and processing circuitry amount to no more than mere instructions to apply the 

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 9 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product configured to perform a method. The Step 2A Prong One Analysis for claim 8 is applicable here since claim 9 carries out the method of claim 8 but for the recitation of additional element(s) of wherein generating the product of each of the plurality of matrix pairs includes, for each of the plurality of diagonal matrices, right-multiplying the respective orthogonal matrix by that diagonal matrix. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer program product, storage medium, code, processing circuitry. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the order of the matrices when combined, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer program product, storage medium, code, processing circuitry and additional information regarding the order of the matrices when combined amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 10 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product configured to perform a method. The Step 2A Prong One Analysis for claim 8 is applicable here since claim 10 carries out the method of claim 8 but for the recitation of additional element(s) of wherein producing the plurality of orthogonal matrices includes generating, as the respective orthogonal matrix, a Walsh-Hadamard matrix having a size based on a specified dimension of the data item. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer program product, storage medium, code, processing circuitry. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the orthogonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer program product, storage medium, code, processing circuitry and additional information regarding the orthogonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 11 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product configured to perform a method. The Step 2A Prong One Analysis for claim 10 is applicable here since claim 11 carries out the method of claim 10 but for the recitation of additional element(s) of wherein generating the Walsh-Hadamard matrix includes forming the Walsh-Hadamard matrix having a dimension equal to the least power of two larger than the specified dimension of the data item. Additionally,
The limitation of multiplying the linear transformation matrix by a vector ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “multiplying” in the context of this claim encompasses the user manually combining a matrix and a vector through multiplication. As part of this mental process, the claim limitation provides additional information regarding the vector. This merely provides more descriptive information about the data.
The limitation of appending the vector with zeros ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “appending” in the context of this claim encompasses the user simply adding zeroes to the end of a vector. As part of this mental process, the claim limitation provides additional information regarding the vector. This merely provides more descriptive information about the data.
The limitation of performing an inner product calculation on each row of the linear transformation matrix and the zero-padded vector to produce an intermediate feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes 
The limitation of removing elements from an end of the intermediate feature vector to produce a final feature vector ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “removing” in the context of this claim encompasses the user simply deleting values from the end of a resulting vector. As part of this mental process, the claim limitation provides additional information regarding the final vector. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer program product, storage medium, code, processing circuitry. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the orthogonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer program product, storage medium, code, processing circuitry and additional information regarding the orthogonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 12 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product configured to perform a method. The Step 2A Prong One Analysis for claim 8 is applicable here since claim 12 carries out the method of claim 8 but for the recitation of additional element(s) of wherein each of the non-diagonal elements of each of the plurality of diagonal matrices is equal to one of 1 and -1. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer program product, storage medium, code, processing circuitry. These 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer program product, storage medium, code, processing circuitry and additional information regarding the elements of the diagonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 13 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product configured to perform a method. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 13 carries out the wherein the non-diagonal elements of each of the plurality of diagonal matrices are distributed according to a Rademacher distribution. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer program product, storage medium, code, processing circuitry. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the elements of the diagonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer program product, storage medium, code, processing circuitry and additional information regarding the elements of the diagonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not 

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 14 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product configured to perform a method. The Step 2A Prong One Analysis for claim 8 is applicable here since claim 14 carries out the method of claim 8 but for the recitation of additional element(s) of wherein the plurality of diagonal matrices has at least two diagonal matrices. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer program product, storage medium, code, processing circuitry. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the set of diagonal matrices, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer program product, storage medium, code, processing circuitry and additional information regarding the set of diagonal matrices amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus.
The limitation of generate a plurality of diagonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generate” in the context of this claim encompasses the user manually creating a set of diagonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the diagonal matrices. This merely provides more descriptive information about the data.
The limitation of produce a plurality of orthogonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of 
The limitation of for each of the plurality of diagonal matrices, form a plurality of matrix pairs, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “form” in the context of this claim encompasses the user manually combining one diagonal matrix and one orthogonal matrix to create a pair. As part of this mental process, the claim limitation provides additional information regarding the pair of matrices. This merely provides more descriptive information about the data.
The limitation of generate a product of each of the plurality of matrix pairs to produce a linear transformation matrix ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generate” in the context of this claim encompasses the user simply combining the pair of matrices together.
The limitation of the linear transformation matrix producing, from a data item, an approximated feature vector ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “producing” in the context of this claim encompasses the user simply combining 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – electronic apparatus, memory, controlling circuitry coupled to the memory. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of electronic apparatus, memory and controlling circuitry coupled to the memory amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 16 is directed to electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus. The Step 2A Prong One Analysis for claim 15 is applicable here since claim 16 carries out the method of claim 15 but for the recitation of additional element(s) of wherein the controlling circuitry configured to generate the product of each of the plurality of matrix pairs is further configured to, for each of the plurality of diagonal matrices, right-multiplying the respective orthogonal matrix by that diagonal matrix. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – electronic apparatus, memory, controlling circuitry coupled to the memory. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the order of the matrices when combined, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the 

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 17 is directed to electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus. The Step 2A Prong One Analysis for claim 15 is applicable here since claim 17 carries out the method of claim 15 but for the recitation of additional element(s) of wherein the controlling circuitry configured to produce the plurality of orthogonal matrices is further configured to generate, as the respective orthogonal matrix, a Walsh-Hadamard matrix having a size based on a specified dimension of the data item. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – electronic apparatus, memory, controlling circuitry coupled to the memory. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of electronic apparatus, memory, controlling circuitry coupled to the memory and additional information regarding the orthogonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 18 is directed to electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus. The Step 2A Prong One Analysis for claim 17 is applicable here since claim 18 carries out the method of claim 17 but for the recitation of additional element(s) of wherein the controlling circuitry configured to generate the Walsh-Hadamard matrix is further configured to form the Walsh-Hadamard matrix having a dimension equal to the least power of two larger than the specified dimension of the data item
The limitation of multiply the linear transformation matrix by a vector ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “multiply” in the context of this claim encompasses the user manually combining a matrix and a vector through multiplication. As part of this mental process, the claim limitation provides additional information regarding the vector. This merely provides more descriptive information about the data.
The limitation of appending the vector with zeros ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “appending” in the context of this claim encompasses the user simply adding zeroes to the end of a vector. As part of this mental process, the claim limitation provides additional information regarding the vector. This merely provides more descriptive information about the data.
The limitation of performing an inner product calculation on each row of the linear transformation matrix and the zero-padded vector to produce an intermediate feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” in the context of this claim encompasses the user simply combining the matrix and vector with an inner product.
The limitation of removing elements from an end of the intermediate feature vector to produce a final feature vector ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – electronic apparatus, memory, controlling circuitry coupled to the memory. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the orthogonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of electronic apparatus, memory, controlling circuitry coupled to the memory and additional information regarding the orthogonal matrix amount to no more than mere instructions to apply the exception using generic computer components 

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 19 is directed to electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus. The Step 2A Prong One Analysis for claim 15 is applicable here since claim 19 carries out the method of claim 15 but for the recitation of additional element(s) of wherein each of the non-diagonal elements of each of the plurality of diagonal matrices is equal to one of 1 and -1. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – electronic apparatus, memory, controlling circuitry coupled to the memory. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the elements of the diagonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of electronic apparatus, memory, controlling circuitry coupled to the memory and additional information regarding the elements of the diagonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 20 is directed to electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus configured to generate input for a kernel-based machine learning system that uses a kernel to perform classification operations on data. The Step 2A Prong One Analysis for claim 19 is applicable here since claim 20 carries out the method of claim 19 but for the recitation of additional element(s) of wherein the non-diagonal elements of each of the plurality of diagonal matrices are distributed according to a Rademacher distribution. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – electronic apparatus, memory, controlling circuitry coupled to the memory. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the elements of the diagonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of electronic apparatus, memory, controlling circuitry coupled to the memory and additional information regarding the elements of the diagonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 12-13, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5, 12, 19 recite wherein each of the non-diagonal elements of each of the set of diagonal matrices is equal to one of 1 and -1. However, claim 1 recites “each of the set of diagonal matrices having non-diagonal elements that are zero and diagonal elements that have values distributed according to a specified probability distribution function.” The specification states “[t]he diagonal matrix manager 140 is configured to generate diagonal matrix data 144. The diagonal matrix data 144 includes numbers defining matrices that have zeroes as off-diagonal elements. The values of the diagonal elements are defined via a specified probability distribution function 142. The dimension of the diagonal matrices is the same as the dimension of the orthogonal matrix of the orthogonal matrix data 132. In some implementations, the values of the diagonal elements are either -1 or 1, and the probability distribution 142 is a Rademacher distribution (i.e., coin-flipping distribution).” (Specification, ¶0025) The specification further states “... the kernel-based machine learning server 120 generates a set of diagonal matrices D1, D2, ..., DN, each diagonal matrix having diagonal elements equal to either -1 or 1 and sampled at random according to a Rademacher distribution.” (Specification, ¶0036) It is suggested that this can be corrected by modifying the above recitation to state “wherein each of the diagonal elements of each of the set of diagonal matrices is equal to one of 1 and -1.” Correction or clarification is required.

Claims 6, 13, 20 recite wherein the non-diagonal elements of each of the set of diagonal matrices are distributed according to a Rademacher distribution. However, claim 1 recites “each of the set of diagonal matrices having non-diagonal elements that are zero and diagonal elements that have values distributed according to a specified probability distribution function.” The specification states “[t]he diagonal matrix manager 140 is configured to generate diagonal matrix data 144. The diagonal matrix data 144 includes numbers defining matrices that have zeroes as off-diagonal elements. The values of the diagonal elements are defined via a specified probability distribution function 142. The dimension of the diagonal matrices is the same as the dimension of the orthogonal matrix of the orthogonal matrix data 132. In some implementations, the values of the diagonal elements are either -1 or 1, and the probability distribution 142 is a Rademacher distribution (i.e., coin-flipping distribution).” (Specification, ¶0025) The specification further states “... the kernel-based machine learning server 120 generates a set of diagonal matrices D1, D2, ..., DN, each diagonal matrix having diagonal elements equal to either -1 or 1 and sampled at random according to a Rademacher distribution.” (Specification, ¶0036) Claim 6, 13, 20 are further rejected due to their dependence on claims 5, 12, 19, respectively. It is suggested that this can be corrected by modifying the above recitation to state “wherein the diagonal elements of each of the set of diagonal matrices are distributed according to a Rademacher distribution.” Correction or clarification is required.

Allowable Subject Matter
Upon properly overcoming the objections and rejections as discussed above in paragraphs 13-39, claims 1-20 would be allowable.

Regarding the cited limitations of claims 1, 8, 15, which do not appear to be taught by the prior art: Yu et al. teaches generating a diagonal matrix of diagonal values +1/-1 and non-diagonal values of 0. 
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. The independent claims comprise generating a plurality of diagonal matrices and a plurality of orthogonal matrices, forming a plurality of matrix pairs (diagonal and orthogonal), producing a transformation matrix using the product of each of the matrix pairs, and generating, from an input item, an approximated feature vector for input into the kernel-based machine learning classifier to perform classification operations on the data item.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 8, 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125             

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122